Detailed Action
This office action is in response to the amendments filed on 11/23/2021.

Status of Claims
Claims 1, 3, 5, 9, 11, 13, 15, 19, 21-24, and 34-42 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3, 5, 9, 11, 13, 15, 19, 21-24, and 34-42 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 1, 11, and 21 , the claims are rejected under 35 U.S.C. 112(b) because the “resource configuration” is described as configuring “a single slot of the more than one consecutive slot” in the first limitation of the claim, while in the second limitation is described as configuring  “each slot of the more than one consecutive slots”. Therefore, its ambiguous whether the “resource configuration” indicates the configuration of a single slot or the more than one consecutive slot.
Regarding Claims 3, 5, 9, 13, 15, 19, 22-24, and 34-42, the claims is are rejected as they inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 9, 11, 13, 15, 19, 21-24, and 34-42 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Baldemair et al. (US Publication No.  2019/0200355, hereinafter referred to as Baldemair).
	Regarding Claims 1, 11, and 21, Baldemair discloses communication method, comprising:
receiving, by a communications apparatus, first indication information from a base station (A network node [base station] transmit a downlink control information (DCI) [first indication information]; see ¶ 0006.),
 the first indication information being used to indicating a resource configuration that indicates one or more scheduled symbols for a data communication on a data channel (The DCI comprises a slot allocation indication and a symbol allocation indication; see ¶ 0006.), and
 the resource configuration comprising a configuration of a time domain location in a single slot of more than one consecutive slots (The symbol allocation indication indicates allocation of symbols to at least one channel according to an allocation pattern for two or more of the plurality of slots; see ¶ 0006.); and 
performing, by the communications apparatus, the data communication on the data channel based on the first indication information (A UE communicates utilizing a slot aggregation based on a received DCI message [first indication information]; see ¶ 0007),
 the resource configuration indicating the one or more scheduled symbols for the data communication on the data channel, being valid for each slot of the more than one consecutive slots, a quantity of the consecutive slots being represented by an aggregation level for the data communication (The slot allocation indication indicates a slot aggregation comprising a plurality of slots being allocated for communication to the user equipment, wherein each slot comprises a plurality of symbols; see ¶ 0007. The symbol allocation indication indicates allocation of symbols to at least one channel according to an allocation pattern for two or more of the plurality of slots; see ¶ 0007.); 
wherein the configuration of the time domain location in the single slot comprises a starting symbol of the time domain location and a quantity of symbols of the time domain location (The symbol allocation indication may indicate the location and/or extension of such a pattern in time domain, e.g. by indicating a starting and ending symbol, and/or a starting or ending (also referred to as stop) symbol and a duration (e.g., in number of symbols) or length; see ¶ 0021.).

	Regarding Claims 3, 13, and 22, Baldemair discloses receiving an indication of the aggregation level for the data communication (The slot allocation indication indicates a slot aggregation comprising a plurality of slots being allocated for communication to the user equipment, wherein each slot comprises a plurality of symbols; see ¶ 0007.).

	Regarding Claims 5, 15, and 23, Baldemair discloses that the aggregation level for the data communication is indicated by indicating the quantity of the slots for the data communication (The slot .

	Regarding Claims 9, 19, and 24, Baldemair discloses that the data communication is downlink data communication or uplink data communication (Allocating symbols to at least one channel may comprise indicating one or more channels on which to communicate. A channel may be an uplink or downlink or sidelink channel; see ¶ 0021).


	Regarding Claims 36-37 and 40, Baldemair discloses that the first indication information is carried in one field in downlink control information (DCI) received from the base station (A network node [base station] transmit a downlink control information (DCI) [first indication information]; see ¶ 0006.).

	Regarding Claims 34, 38, and 41, Baldemair discloses that the first indication information further indicates the aggregation level for the data communication     (The slot allocation indication indicates a slot aggregation comprising a plurality of slots being allocated for communication to the user equipment, wherein each slot comprises a plurality of symbols; see ¶ 0007.).

	Regarding Claims 35, 39, and 42, Baldemair discloses that the first indication information is carried in one field in downlink control information (DCI) received from the base station (A network node [base station] transmit a downlink control information (DCI) [first indication information]; see ¶ 0006.), and 
a value of the first indication information is one of a plurality of values wherein each of the plurality of values corresponds to one value of the starting symbol, one value of the quantity of symbols and one value of the aggregation level (The symbol allocation indication may indicate the location and/or extension of such a pattern in time domain, e.g. by indicating a starting and ending symbol, and/or a starting or ending (also referred to as stop) symbol and a duration (e.g., in number of symbols) or length; see ¶ 0021. In addition, the slot allocation indication may comprise a bit pattern indicating the number of slots being aggregated; see ¶ 0009)).

Response to Arguments
Regarding Claims 1, 11, and 21, Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by the amended claims.
Conclusion
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al. (US 2018/0309513) The prior art relates to wireless communication, and more particularly, to mechanisms for flexibly signaling the transmission format of slots in a radio frame; see ¶ 0005. 
Sun et al. (US 2017/0290046) The prior art relates generally to wireless communication, and more specifically to a downlink control information (DCI) design for multi-layer transmissions; see ¶ 0002. In specific, the DCI message indicates: aggregation level; see ¶ 0025.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.R./Examiner, Art Unit 2472                                                                                                                                                                                                        

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472